          Case 7:20-cv-01844-NSR Document 28 Filed 06/29/20 Page 1 of 4
           Case 7:20-cv-01844-NSR Document 19 Filed 05/12/20 Page 1 of 4
                                                                                       -- ----
                                                                                       ----
                                                                                       nc.::t\ £NT
Mark G. Ledwin, Esq.                                                              ,1 '[LECTRO:ac: i.LY ·; !-·-   ,
Marc J. Gross, Esq.                                                                    noc f#:�---....,--,,--­
WILSON, ELSER, MOSKOWITZ,                                                         . �lATS • 'LED:
EDELMAN & DICKER LLP                                                               I                 ---   -

Attorneys for PlaintiffHartford Fire Insurance Company
1133 Westchester Avenue                                                     Plaintiff's motion is denied as moot as
White Plains, NY I 0604-3407                                                the Clerk's Office issued Clerk's
Tel: (914) 872-7148                                                         Certificates of Default for each
Fax: (914) 323-7001                                                         Defendant on April 28, 2020 (ECF Nos.
Email: mark.ledwin@wilsonelser.com                                          16 and 17) and Plaintiff filed a proposed
                                                                            Order to Show Cause for Default
                                                                            Judgment. Clerk of the Court requested
UNITED STATES DISTRICT COURT                                                to terminate the motion (doc. 19).
SOUTHERN DISTRICT OF NEW YORK                                               Dated: June 29, 2020
------------------------------------------------------------------------x

HARTFORD FIRE INSURANCE COMPANY,                                            Case No. 7:20-cv-01844

                                   Plaintiff,

- against -

QUEENS COUNTY CARTING INC. and
QCC MAINTENANCE INC.,

                                   Defendants.
------------------------------------------------------------------------x

                     PLAINTIFF'S MOTION FOR CLERK'S ENTRY OF
                   DEFAULT JUDGMENT IN A SUM CERTAIN PURSUANT
                     TO FEDERAL RULE OF CIVIL PROCEDURE 55(b}

        Plaintiff, Hartford Fire Insurance Company ("Plaintiff'), by and through its undersigned

attorneys, hereby requests that the Clerk of this Court enter default judgments in a sum certain

against defendants Queens County Carting Inc., and QCC Maintenance Inc., (collectively,

"Defendants") pursuant to Rule 55(b) of the Federal Rules of Civil Procedure, and respectfully

states as follows:

         1.      On March 2, 2020, Plaintiff filed its Complaint asserting claims for breach of

contract and account stated for unpaid insurance premiums owed by Defendants. Plaintiff seeks



                                                         l
            Case 7:20-cv-01844-NSR Document 28
                                            19 Filed 06/29/20
                                                     05/12/20 Page 2 of 4



to recover the sum of $209,889.00 as to defendant Queens County Carting Inc., and the sum of

$286,679.40 as to defendant QCC Maintenance Inc., for unpaid insurance premiums. [ECF No.

1.]

       2.       Plaintiff served the Summons and Complaint on all Defendants through the New

York Secretary of State on March 16, 2020, as evidenced by the Affidavits of Service on file with

this Court. [ECF Nos. 8, 9].

       3.       Pursuant to Federal Rules of Civil Procedure Rule 12(a)(1)(A)(i), Defendants were

required to serve an answer or otherwise respond to the complaint by April 6, 2020.

      4.        Defendants failed to timely answer or otherwise respond to the Complaint, and also

failed to timely appear in this action.

      5.        On April 28, 2020 the Clerk of this Court entered the default of Defendants. [ECF

Nos. 16, 17.]

      6.        Defendants are business corporations and thus are not minors or incompetent

persons. Further, as business corporations, Defendants are not subject to the Soldiers’ and Sailors’

Civil Relief Act of 1940.

      7.        Rule 55(b)(1) of the Federal Rules of Civil Procedure states as follows:


                       (b)     Entering a Default Judgment.

                      (1)     By the Clerk. If the plaintiff’s claim is for a sum certain or a sum
       that can be made certain by computation, the clerk – on the plaintiff’s request, with an
       affidavit showing the amount due – must enter judgment for that amount and costs against
       a defendant who has been defaulted for not appearing and who is neither a minor nor an
       incompetent.

Fed. R. Civ. P. 55(b)(1).

       8.       As more fully set forth in the Complaint and the Exhibits annexed thereto, and in

the Declaration of Michele Moran of The Hartford submitted herewith, the sum certain due and


                                                 2
          Case 7:20-cv-01844-NSR Document 28
                                          19 Filed 06/29/20
                                                   05/12/20 Page 3 of 4



owing to Plaintiff by defendant Queens Carting is $209,889.00, and the sum certain due and owing

to Plaintiff by defendant QCC is $286,679.40.

        WHEREFORE, pursuant to Rule 55(b) of the Federal Rules of Civil Procedure, Plaintiff

Hartford Fire Insurance Company respectfully requests that the Clerk of this Court enter Default

Judgments against defendant Queens County Carting Inc. in the sum certain of $209,889.00 plus

interest at the statutory rate of 9% from and after the default date of November 27, 2019, and

against defendant QCC Maintenance Inc. in the sum certain of $286,679.40, plus interest at the

statutory rate of 9% from and after the default date of December 12, 2019, together with the costs

of this action.


Dated: White Plains, New York
       May 12, 2020
                                                    WILSON, ELSER, MOSKOWITZ,
                                                    EDELMAN & DICKER LLP

                                                By: /s/ Mark G. Ledwin
                                                    Mark G. Ledwin, Esq.
                                                    Marc J. Gross, Esq.
                                                    1133 Westchester Avenue
                                                    White Plains, NY 10604
                                                    Tel: (914) 872-7148
                                                    Fax: (914) 323-7001
                                                    Email: mark.ledwin@wilsonelser.com

                                                    Attorneys for Plaintiff Hartford Fire
                                                    Insurance Company




                                                3
         Case 7:20-cv-01844-NSR Document 28
                                         19 Filed 06/29/20
                                                  05/12/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       Mark G. Ledwin, an attorney duly admitted to practice before this Court, hereby certifies

that on the 12th day of May 2020, I caused true and correct copies of the foregoing pleading to be

served by first class U.S. mail, postage prepaid, upon Defendants at the addresses established by

Defendants with the New York Secretary of State for the receipt of service of process:

               QCC Maintenance Inc.
               422 Windmill Avenue
               West Babylon, NY 11704

               Queens County Carting Inc.
               23-73 26th Street
               Astoria, NY 11102

               John L. Russo, Esq.
               J.L. Russo, P.C.
               31-19 Newtown Ave., Suite 500
               Astoria, NY 11102


Dated: White Plains, New York
       May 12, 2020

                                                    /s/ Mark G. Ledwin
                                                    Mark G. Ledwin, Esq.




                                                4
